Name: Council Decision of 22 December 1993 on the conclusion of the Agreements concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland on trade in mutton, lamb and goatmeat
 Type: Decision
 Subject Matter: animal product;  international trade;  Europe;  European construction
 Date Published: 1994-02-18

 Avis juridique important|31994D0089Council Decision of 22 December 1993 on the conclusion of the Agreements concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland on trade in mutton, lamb and goatmeat Official Journal L 047 , 18/02/1994 P. 0043COUNCIL DECISION of 22 December 1993 on the conclusion of the Agreements concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland on trade in mutton, lamb and goatmeat (94/89/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas the voluntary restraint Agreements concluded between the European Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland on trade in mutton, lamb and goatmeat were adapted in 1990 in the context of measures taken to stabilize the markets in this sector; Whereas the said adaptations will cease to have effect on 31 December 1993; Whereas it is necessary to provide for interim arangements for trade in the sheepmeat and goatmeat sectors pending the conclusion of the negotiations regarding agricultural trade in the framework of the General Agreement on Tariffs and Trade; Whereas the Community has negotiated Agreements with the Czech Republic and the Slovak Republic following the dissolution of the Czech and Slovak Federal Republic; whereas those Agreements provide for the quantities covered by the voluntary restraint Agreement concluded with the Czech and Slovak Federal Republic to be divided between the two States which have replaced it; Whereas account should be taken of the implications of the implementation of the Single Market from 1 January 1993; Whereas it is appropriate in these circumstances to extend the adaptations to the said voluntary restraint Agreements for one year; Whereas the Commission has conducted negotiations in this connection with Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland which have resulted in Agreements; Whereas the Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of exchanges of letters between the European Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Poland on trade in mutton, lamb and goatmeat are hereby approved on behalf of the European Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 22 December 1993. For the Council The President J.-M. DEHOUSSE